Name: Commission Regulation (EC) NoÃ 341/2005 of 25 February 2005 amending Regulations (EC) NoÃ 1432/94 and (EC) NoÃ 1458/2003, as regards the maximum quantity to which licence applications for import of pigmeat must relate
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 26.2.2005 EN Official Journal of the European Union L 53/28 COMMISSION REGULATION (EC) No 341/2005 of 25 February 2005 amending Regulations (EC) No 1432/94 and (EC) No 1458/2003, as regards the maximum quantity to which licence applications for import of pigmeat must relate THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 11(1) thereof, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (2), and in particular Article 7 thereof, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in schedule CXL drawn up in the wake of the conclusion of the GATT XXIV: 6 negotiations (3), and in particular Article 1 thereof, Whereas: (1) Commission Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products (4) and Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of a tariff quota in the pigmeat sector (5) opened import quotas for pigmeat and laid down precise conditions governing access by traders to those quotas. (2) The utilisation of the two import quotas has been generally low in recent years and the fixing of a relatively low maximum quantity to which a licence application must relate may have been a discouraging factor. In order to facilitate trade of pigmeat under those two import quotas it is necessary to increase that maximum quantity. (3) Regulations (EC) No 1432/94 and (EC) No 1458/2003 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 In Article 3(b) of Regulation (EC) No 1432/94, the rate of 10 % is replaced by 20 %. Article 2 In Article 4(b) of Regulation (EC) No 1458/2003, the rates of 10 % are replaced by 20 %. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply to licence applications lodged as from 1 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation last amended by Regulation (EC) No 1365/2000 (OJ L 156, 29.6.2000, p. 5). (2) OJ L 91, 8.4.1994, p. 1. Regulation amended by Commission Regulation (EC) No 2198/95 (OJ L 221, 19.9.1995, p. 3). (3) OJ L 146, 20.6.1996, p. 1. (4) OJ L 156, 23.6.1994, p. 14. Regulation last amended by Regulation (EC) No 2083/2004 (OJ L 360, 7.12.2004, p. 12). (5) OJ L 208, 19.8.2003, p. 3. Regulation amended by Regulation (EC) No 2083/2004.